                      1

                      2

                      3

                      4

                      5

                      6

                      7

                      8                        UNITED STATES DISTRICT COURT
                      9                      CENTRAL DISTRICT OF CALIFORNIA
                     10

                     11
                          HOWARD FAN, individually and        Case No. 2:19-cv-04599-SVW (SSx)
                     12   on behalf of all others similarly
                          situated,
                     13
                                            Plaintiff,        PROTECTIVE ORDER
                     14
                                      v.
                     15
                          DELTA AIR LINES, INC.,              [Discovery Document: Referred to
                     16   a Delaware corporation; and         Magistrate Judge Suzanne H. Segal]
                          DOES 1-50, inclusive,
                     17   Defendants.
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                            [PROPOSED] PROTECTIVE ORDER
                                                                                Case No. 2:19-cv-04599-SVW-SS
                      1   1.    PURPOSES AND LIMITATIONS
                      2         Disclosure and discovery in this action is likely to involve production of
                      3   confidential, proprietary, or private information for which special protection from
                      4   public disclosure and from use for any purpose other than prosecuting this litigation
                      5   may be warranted. Accordingly, the parties hereby stipulate to and petition the
                      6   Court to enter the following Stipulated Protective Order. The parties acknowledge
                      7   that this Order does not confer blanket protections on all disclosures or responses to
                      8   discovery and that the protection it affords from public disclosure and use extends
                      9   only to the limited information or items that are entitled to confidential treatment
                     10   under the applicable legal principles. The parties further acknowledge, as set forth
                     11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                     12   file confidential information under seal; the Central District of California’s Local
                     13   Rules, including Civil Local Rule 79-5, sets forth the procedures that must be
                     14   followed and the standards that will be applied when a party seeks permission from
                     15   the Court to file material under seal.
                     16         A.     GOOD CAUSE STATEMENT
                     17         This action is likely to involve proprietary business and confidential
                     18   employee information for which special protection from public disclosure and from
                     19   use for any purpose other than prosecution of this action is warranted.
                     20         Such confidential and proprietary materials and information consist of,
                     21   among other things, confidential business, commercial or financial information
                     22   (including compensation plans and programs and information implicating privacy
                     23   rights of third parties) and private information of Defendant’s current and former
                     24   employees who are not parties to this action (including information of these third
                     25   parties regarding their compensation with Defendant and their payroll records) that
                     26   is otherwise generally unavailable to the public, or which may be privileged or
                     27   otherwise protected from disclosure under state or federal statutes, court rules, case
                     28   decisions, or common law.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                    [PROPOSED] PROTECTIVE ORDER
                                                                                        Case No. 2:19-cv-04599-SVW-SS
                      1         Accordingly, to expedite the flow of information, to facilitate the prompt
                      2   resolution of disputes over confidentiality of discovery materials, to adequately
                      3   protect information the parties are entitled to keep confidential, to ensure that the
                      4   parties are permitted reasonable necessary uses of such material in preparation for
                      5   and in the conduct of trial, to address their handling at the end of the litigation, and
                      6   serve the ends of justice, a protective order for such information is justified in this
                      7   matter. It is the intent of the parties that information will not be designated as
                      8   confidential for tactical reasons and that nothing be so designated without a good
                      9   faith belief that it has been maintained in a confidential, non-public manner, and
                     10   there is good cause why it should not be part of the public record of this case.
                     11   2.    DEFINITIONS
                     12         2.1    Action: this pending federal lawsuit.
                     13         2.2    Challenging Party: a Party or Non-Party that challenges the
                     14   designation of information or items under this Protective Order.
                     15         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                     16   how it is generated, stored or maintained) or tangible things that qualify for
                     17   protection under Federal Rule of Civil Procedure 26(c), as specified above in the
                     18   Good Cause Statement.
                     19         2.4    Counsel (without qualifier): Outside Counsel of Record and House
                     20   Counsel (as well as their support staff).
                     21         2.5    Designating Party: a Party or Non-Party that designates information or
                     22   items that it produces in disclosures or in responses to discovery as
                     23   “CONFIDENTIAL.”
                     24         2.6    Disclosure or Discovery Material: all items or information, regardless
                     25   of the medium or manner in which it is generated, stored, or maintained (including,
                     26   among other things, testimony, transcripts, and tangible things), that are produced
                     27   or generated in disclosures or responses to discovery in this matter.
                     28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                                         Case No. 2:19-cv-04599-SVW-SS
                      1         2.7    Expert: a person with specialized knowledge or experience in a matter
                      2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                      3   an expert witness or as a consultant in this Action.
                      4         2.8    House Counsel: attorneys who are employees of a party to this Action.
                      5   House Counsel does not include Outside Counsel of Record or any other outside
                      6   counsel.
                      7         2.9    Non-Party: any natural person, partnership, corporation, association, or
                      8   other legal entity not named as a Party to this action.
                      9         2.10 Outside Counsel of Record: attorneys who are not employees of a
                     10   party to this Action but are retained to represent or advise a party to this Action and
                     11   have appeared in this Action on behalf of that party or are affiliated with a law firm
                     12   which has appeared on behalf of that party, and includes support staff.
                     13         2.11 Party: any party to this Action, including all of its officers, directors,
                     14   employees, consultants, retained experts, and Outside Counsel of Record (and their
                     15   support staffs).
                     16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                     17   Discovery Material in this Action.
                     18         2.13 Professional Vendors: persons or entities that provide litigation
                     19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                     20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                     21   and their employees and subcontractors.
                     22         2.14 Protected Material: any Disclosure or Discovery Material that is
                     23   designated as “CONFIDENTIAL.”
                     24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                     25   Material from a Producing Party.
                     26   3.    SCOPE
                     27         The protections conferred by this Stipulation and Protective Order cover not
                     28   only Protected Material (as defined above), but also (1) any information copied or
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                    [PROPOSED] PROTECTIVE ORDER
                                                                                        Case No. 2:19-cv-04599-SVW-SS
                      1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                      2   compilations of Protected Material; and (3) any deposition testimony,
                      3   conversations, or presentations by Parties or their Counsel that might reveal
                      4   Protected Material. However, the protections conferred by this Stipulation and
                      5   Protective Order do not cover the following information: (a) any information that is
                      6   in the public domain at the time of disclosure to a Receiving Party or becomes part
                      7   of the public domain after its disclosure to a Receiving Party as a result of
                      8   publication not involving a violation of this Protective Order, including becoming
                      9   part of the public record through trial or otherwise; and (b) any information known
                     10   to the Receiving Party prior to the disclosure or obtained by the Receiving Party
                     11   after the disclosure from a source who obtained the information lawfully and under
                     12   no obligation of confidentiality to the Designating Party.
                     13         Any use of Protected Material at trial shall be governed by a separate
                     14   agreement or order of the trial judge. This Order does not govern the use of
                     15   Protected Material at trial.
                     16   4.    DURATION
                     17         Even after final disposition of this litigation, the confidentiality obligations
                     18   imposed by this Protective Order shall remain in effect until a Designating Party
                     19   agrees otherwise in writing or a Court order otherwise directs. Final disposition
                     20   shall be deemed to be the later of (1) dismissal of all claims and defenses in this
                     21   Action, with or without prejudice; and (2) final judgment herein after the
                     22   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
                     23   this Action, including the time limits for filing any motions or applications for
                     24   extension of time pursuant to applicable law.
                     25   5.    DESIGNATING PROTECTED MATERIAL
                     26         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                     27         Each Party or Non-Party who or which designates information or items for
                     28   protection under this Protective Order must take care to limit any such designation
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                    [PROPOSED] PROTECTIVE ORDER
                                                                                        Case No. 2:19-cv-04599-SVW-SS
                      1   to specific material that qualifies under the appropriate standards. The Designating
                      2   Party must designate for protection only those parts of material, documents, items,
                      3   or oral or written communications that qualify so that other portions of the material,
                      4   documents, items, or communications for which protection is not warranted are not
                      5   swept unjustifiably within the ambit of this Protective Order.
                      6         Mass, indiscriminate, or routinized designations are prohibited. Designations
                      7   that are shown to be clearly unjustified or that have been made for an improper
                      8   purpose (e.g., to unnecessarily encumber the case development process or to
                      9   impose unnecessary expenses and burdens on other parties) may expose the
                     10   Designating Party to sanctions.
                     11         If it comes to a Designating Party’s attention that information or items that it
                     12   designated for protection do not qualify for protection, that Designating Party must
                     13   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                     14         5.2    Manner and Timing of Designations. Except as otherwise provided in
                     15   this Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as
                     16   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
                     17   protection under this Protective Order must be clearly so designated before the
                     18   material is disclosed or produced.
                     19         Designation in conformity with this Protective Order requires:
                     20         (a)    for information in documentary form (e.g., paper or electronic
                     21   documents, but excluding transcripts of depositions or other pretrial or trial
                     22   proceedings), that the Producing Party affix at a minimum, the legend
                     23   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                     24   contains protected material. If only a portion or portions of the material on a page
                     25   qualifies for protection, the Producing Party also must clearly identify the protected
                     26   portion(s) (e.g., by making appropriate markings in the margins).
                     27         A Party or Non-Party that makes original documents or materials available
                     28   for inspection need not designate them for protection until after the inspecting Party
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                    [PROPOSED] PROTECTIVE ORDER
                                                                                        Case No. 2:19-cv-04599-SVW-SS
                      1   has indicated which documents it would like copied and produced. During the
                      2   inspection and before the designation, all of the material made available for
                      3   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                      4   identified the documents it wants copied and produced, the Producing Party must
                      5   determine which documents, or portions thereof, qualify for protection under this
                      6   Protective Order. Then, before producing the specified documents, the Producing
                      7   Party must affix the “CONFIDENTIAL legend” to each page that contains
                      8   Protected Material. If only a portion or portions of the material on a page qualifies
                      9   for protection, the Producing Party also must clearly identify the protected
                     10   portion(s) (e.g., by making appropriate markings in the margins).
                     11         (b)    for testimony given in depositions or in other pretrial or trial
                     12   proceedings, that the Designating Party identify on the record, before the close of
                     13   the deposition, hearing, or other proceeding, all protected testimony, or by advising
                     14   the court reporter and all parties of such fact in writing at any time up to and
                     15   including the seventh day after the date of receipt of the deposition transcript. The
                     16   Parties agree that deposition testimony concerning material marked
                     17   “CONFIDENTIAL” shall be deemed Protected Material encompassed within the
                     18   Protective Order.
                     19         (c)    for information produced in some form other than documentary and
                     20   for any other tangible items, that the Producing Party affix in a prominent place on
                     21   the exterior of the container or containers in which the information or item is stored
                     22   the legend “CONFIDENTIAL.” If only a portion or portions of the information or
                     23   item warrant protection, the Producing Party, to the extent practicable, shall identify
                     24   the protected portion(s).
                     25         5.3    Inadvertent Failures to Designate. If timely corrected after discovery,
                     26   an inadvertent failure to designate qualified information or items does not, standing
                     27   alone, waive the Designating Party’s right to secure protection under this Protective
                     28   Order for such material. Upon timely correction of a designation, the Receiving
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                    [PROPOSED] PROTECTIVE ORDER
                                                                                        Case No. 2:19-cv-04599-SVW-SS
                      1   Party must make reasonable efforts to assure that the material is treated in
                      2   accordance with the provisions of this Protective Order.
                      3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                      5   designation of confidentiality at any time that is consistent with the Court’s
                      6   Scheduling Order.
                      7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                      8   resolution process under Local Rule 37.1 et seq.
                      9         6.3    The burden of persuasion in any such challenge proceeding shall be on
                     10   the Designating Party. Frivolous challenges, and those made for an improper
                     11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                     12   parties) may expose the Challenging Party to sanctions. Unless the Designating
                     13   Party has waived or withdrawn the confidentiality designation, all parties shall
                     14   continue to afford the material in question the level of protection to which it is
                     15   entitled under the Producing Party’s designation until the Court rules on the
                     16   challenge.
                     17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                     18         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                     19   disclosed or produced by another Party or by a Non-Party in connection with this
                     20   Action only for prosecuting, defending, or attempting to settle this Action. Such
                     21   Protected Material may be disclosed only to the categories of persons and under the
                     22   conditions described in this Protective Order. When the Action has been terminated,
                     23   a Receiving Party must comply with the provisions of section 13 below (FINAL
                     24   DISPOSITION).
                     25         Protected Material must be stored and maintained by a Receiving Party at a
                     26   location and in a secure manner that ensures that access is limited to the persons
                     27   authorized under this Protective Order.
                     28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                                         Case No. 2:19-cv-04599-SVW-SS
                      1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                      2   otherwise ordered by the Court or permitted in writing by the Designating Party, a
                      3   Receiving Party may disclose any information or item designated
                      4   “CONFIDENTIAL” only to:
                      5         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
                      6   well as employees of said Outside Counsel of Record to whom it is reasonably
                      7   necessary to disclose the information for this Action;
                      8         (b)    the officers, directors, and employees (including House Counsel) of
                      9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                     10         (c)    Experts (as defined in this Protective Order) of the Receiving Party to
                     11   whom disclosure is reasonably necessary for this Action and who have signed the
                     12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     13         (d)    the Court and its personnel;
                     14         (e)    Outside court reporters and their staff;
                     15         (f)    professional jury or trial consultants, mock jurors, and Professional
                     16   Vendors to whom disclosure is reasonably necessary for this Action and who have
                     17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     18         (g)    the author or recipient of a document containing the information or a
                     19   custodian or other person who otherwise possessed or knew the information;
                     20         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                     21   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                     22   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
                     23   (Exhibit A) hereto; and (2) they will not be permitted to keep any confidential
                     24   information unless they sign the “Acknowledgment and Agreement to Be Bound”
                     25   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
                     26   Court. Pages of transcribed deposition testimony or exhibits to depositions that
                     27   reveal Protected Material may be separately bound by the court reporter and may
                     28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                   [PROPOSED] PROTECTIVE ORDER
                                                                                       Case No. 2:19-cv-04599-SVW-SS
                      1   not be disclosed to anyone except as permitted under this Stipulated Protective
                      2   Order; and
                      3         (i)    any mediator or settlement officer, and their supporting personnel,
                      4   mutually agreed upon by any of the parties engaged in settlement discussions.
                      5   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                      6         IN OTHER LITIGATION
                      7         If a Party is served with a subpoena or a court order issued in other litigation
                      8   that compels disclosure of any information or items designated in this Action as
                      9   “CONFIDENTIAL,” that Party must:
                     10         (a)    promptly notify in writing the Designating Party. Such notification
                     11   shall include a copy of the subpoena or court order;
                     12         (b)    promptly notify in writing the party who caused the subpoena or order
                     13   to issue in the other litigation that some or all of the material covered by the
                     14   subpoena or order is subject to this Protective Order. Such notification shall include
                     15   a copy of this Stipulated Protective Order; and
                     16         (c)    cooperate with respect to all reasonable procedures sought to be
                     17   pursued by the Designating Party whose Protected Material may be affected.
                     18         If the Designating Party timely seeks a protective order, the Party served with
                     19   the subpoena or court order shall not produce any information designated in this
                     20   action as “CONFIDENTIAL” before a determination by the court from which the
                     21   subpoena or order issued, unless the Party has obtained the Designating Party’s
                     22   permission. The Designating Party shall bear the burden and expense of seeking
                     23   protection in that court of its confidential material and nothing in these provisions
                     24   should be construed as authorizing or encouraging a Receiving Party in this Action
                     25   to disobey a lawful subpoena issued in another action.
                     26   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                     27         PRODUCED IN THIS LITIGATION
                     28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                                         Case No. 2:19-cv-04599-SVW-SS
                      1         (a)    The terms of this Protective Order are applicable to information
                      2   produced by a Non-Party in this Action and designated as “CONFIDENTIAL.”
                      3   Such information produced by Non-Parties in connection with this litigation is
                      4   protected by the remedies and relief provided by this Protective Order. Nothing in
                      5   these provisions should be construed as prohibiting a Non-Party from seeking
                      6   additional protections.
                      7         (b)    In the event that a Party is required, by a valid discovery request, to
                      8   produce a Non-Party’s confidential information in its possession, and the Party is
                      9   subject to an agreement with the Non-Party not to produce the Non-Party’s
                     10   confidential information, then the Party shall:
                     11                (1)    promptly notify in writing the Requesting Party and the Non-
                     12   Party that some or all of the information requested is subject to a confidentiality
                     13   agreement with a Non-Party;
                     14                (2)    promptly provide the Non-Party with a copy of the Stipulated
                     15   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                     16   specific description of the information requested; and
                     17                (3)    make the information requested available for inspection by the
                     18   Non-Party, if requested.
                     19         (c)    If the Non-Party fails to object or seek a protective order from this
                     20   Court within 14 days of receiving the notice and accompanying information, the
                     21   Receiving Party may produce the Non-Party’s confidential information responsive
                     22   to the discovery request. If the Non-Party timely seeks a protective order, the
                     23   Receiving Party shall not produce any information in its possession or control that
                     24   is subject to the confidentiality agreement with the Non-Party before a
                     25   determination by the Court. Absent a Court order to the contrary, the Non-Party
                     26   shall bear the burden and expense of seeking protection in this Court of its
                     27   Protected Material. Nothing in these provisions should be construed as authorizing
                     28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                    [PROPOSED] PROTECTIVE ORDER
                                                                                        Case No. 2:19-cv-04599-SVW-SS
                      1   or encouraging a Receiving Party in this action to disobey a lawful directive from
                      2   another court.
                      3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      5   Protected Material to any person or in any circumstance not authorized under this
                      6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                      7   writing the Designating Party of the unauthorized disclosures, (b) use its best
                      8   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                      9   person or persons to whom unauthorized disclosures were made of all the terms of
                     10   this Protective Order, and (d) request such person or persons to execute the
                     11   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                     12   A.
                     13   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                     14         PROTECTED MATERIAL
                     15         When a Producing Party gives notice to Receiving Parties that certain
                     16   inadvertently produced material is subject to a claim of privilege or other
                     17   protection, the obligations of the Receiving Parties are those set forth in Federal
                     18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                     19   whatever procedure may be established in an e-discovery order that provides for
                     20   production without prior privilege review. Pursuant to Federal Rule of Evidence
                     21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                     22   of a communication or information covered by the attorney-client privilege or work
                     23   product protection, the parties may incorporate their agreement in the stipulated
                     24   protective order submitted to the Court.
                     25   12.   MISCELLANEOUS
                     26         12.1 Right to Further Relief. Nothing in this Protective Order abridges the
                     27   right of any person to seek its modification by the Court in the future. No
                     28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                    [PROPOSED] PROTECTIVE ORDER
                                                                                        Case No. 2:19-cv-04599-SVW-SS
                      1   modifications by the Parties shall have the force or effect of a Court order unless
                      2   the Court approves the modification.
                      3         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                      4   Protective Order no Party waives any right it otherwise would have to object to
                      5   disclosing or producing any information or item on any ground not addressed in
                      6   this Stipulated Protective Order. No reference in this Order to a specific category of
                      7   documents shall be deemed as an admission that such information is relevant or
                      8   required to be produced in this case. Similarly, no Party waives any right to object
                      9   on any ground to use in evidence of any of the material covered by this Protective
                     10   Order.
                     11         12.3 Filing Protected Material. A Party that seeks to file under seal any
                     12   Protected Material must comply with Civil Local Rule 79-5, and if confidential
                     13   material is included in any documents to be filed in Court, such documents shall be
                     14   accompanied by an application, pursuant to Local Rule 79-5.1, to file the
                     15   documents – or the confidential portion thereof – under seal. The application shall
                     16   be directed to the judge to whom the documents are directed. Pending the ruling on
                     17   the application, the documents or portions thereof subject to the sealing application
                     18   shall be lodged under seal. Local Rules 79-5.2 and 79-5.3 govern the disclosure of
                     19   confidential Court records.
                     20         12.4 Agreement to Abide by the Protective Order’s Terms. The Parties
                     21   understand and agree that during the time between their agreement on the terms of
                     22   this Protective Order and when the Court approves the Protective Order that they
                     23   will abide by the agreed-upon terms. In the event that the Court does not approve
                     24   the Protective Order, the Parties understand and agree that they will nonetheless
                     25   continue to honor the terms of the Protective Order.
                     26   13.   FINAL DISPOSITION
                     27         After the final disposition of this Action, as defined in paragraph 4, within 60
                     28   days of a written request by the Designating Party, each Receiving Party must
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                   [PROPOSED] PROTECTIVE ORDER
                                                                                       Case No. 2:19-cv-04599-SVW-SS
                      1   return all Protected Material to the Producing Party or destroy such material. As
                      2   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                      3   compilations, summaries, and any other format reproducing or capturing any of the
                      4   Protected Material. Whether the Protected Material is returned or destroyed, the
                      5   Receiving Party must submit a written certification to the Producing Party (and, if
                      6   not the same person or entity, to the Designating Party) by the 60 day deadline that
                      7   (1) identifies (by category, where appropriate) all the Protected Material that was
                      8   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                      9   copies, abstracts, compilations, summaries or any other format reproducing or
                     10   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                     11   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                     12   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                     13   and trial exhibits, expert reports, attorney work product, and consultant and expert
                     14   work product, even if such materials contain Protected Material. Any such archival
                     15   copies that contain or constitute Protected Material remain subject to this Protective
                     16   Order as set forth in Section 4 (DURATION).
                     17   14.   Any violation of this Order may be punished by any and all appropriate
                     18   measures including, without limitation, contempt proceedings and/or monetary
                     19   sanctions.
                     20         IT IS SO ORDERED.
                     21   Dated: September 3, 2019
                     22

                     23                                     By: _______________/S/__________________
                     24                                     MAGISTRATE JUDGE SUZANNE H. SEGAL
                     25

                     26

                     27

                     28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                                         Case No. 2:19-cv-04599-SVW-SS
                      1                                          EXHIBIT A
                      2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3

                      4         I, _________________________________ [print or type full name], of
                      5   ___________________________________________________________ [print or
                      6   type full address], declare under penalty of perjury that I have read in its entirety
                      7   and understand the Stipulated Protective Order that was issued by the United States
                      8   District Court for the Central District of California on __________ [date] in the
                      9   case of Howard Fan v. Delta Air Lines, Inc., Case No. 2:19-cv-04599-SVW-SS. I
                     10   agree to comply with and to be bound by all the terms of this Stipulated Protective
                     11   Order and I understand and acknowledge that failure to so comply could expose me
                     12   to sanctions and punishment in the nature of contempt. I solemnly promise that I
                     13   will not disclose in any manner any information or item that is subject to this
                     14   Stipulated Protective Order to any person or entity except in strict compliance with
                     15   the provisions of this Order.
                     16         I further agree to submit to the jurisdiction of the United States District Court
                     17   for the Central District of California for the purpose of enforcing the terms of this
                     18   Stipulated Protective Order, even if such enforcement proceedings occur after
                     19   termination of this action. I hereby appoint _____________________________
                     20   [print or type full name] of ___________________________________________
                     21   [print or type full address and telephone number] as my California agent for service
                     22   of process in connection with this action or any proceedings related to enforcement
                     23   of this Stipulated Protective Order.
                     24   Date: ____________________________
                     25   City and State where sworn and signed:_____________________
                     26

                     27   Printed name: _____________________________
                     28   Signature: ________________________________
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRA NCI S CO
                                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                                         Case No. 2:19-cv-04599-SVW-SS
